72 Ill. App. 2d 11 (1966)
218 N.E.2d 819
Cornelius Roberson, Plaintiff-Appellee,
v.
Andrew Leak, Defendant-Appellant.
Gen. No. 51,359.
Illinois Appellate Court  First District, Fourth Division.
June 10, 1966.
Ernest A. Greene, of Chicago, for appellant.
Block & Levy, of Chicago, for appellee.
MR. JUSTICE ENGLISH delivered the opinion of the court.
*12 Judgment was entered on a jury verdict in favor of plaintiff for $3,500. Defendant seeks review of that judgment.
Plaintiff has moved to dismiss this appeal because:
(1) Defendant filed no post-trial motion and the time for filing such a motion has expired.
(2) Section 68.1(2) of the Civil Practice Act provides that relief desired after trial must be by post-trial motion containing "the points relied upon, particularly specifying the grounds in support thereof," and an appellant may not urge in the reviewing court any point not thus particularly specified in a post-trial motion. Ill Rev Stats (1965), c 110, § 68.1(2).
(3) It appears from defendant's Notice of Appeal that the only review sought is of error alleged to have occurred during the course of the trial.
(4) Therefore, nothing has been preserved which could properly constitute a basis for review by this court.
We believe the point raised by plaintiff's motion is valid, but consider that the appropriate action for this court to take, under the circumstances, is to affirm the judgment of the trial court, rather than to dismiss the appeal. Johnson Ford Co., Inc. v. Lewan, 71 Ill. App. 2d 420, 218 NE2d 893.
The judgment is therefore affirmed.
Affirmed.
DRUCKER, P.J. and McCORMICK, J., concur.